Exhibit 10.3

AMENDMENT NO. 9 TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 9 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 16th day of April, 2012, by and between OPENWAVE SYSTEMS
INC., a Delaware corporation (“Borrower”) and SILICON VALLEY BANK (“Bank”).
Capitalized terms used herein without definition shall have the same meanings
given them in the Loan Agreement (defined below).

RECITALS

G. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of January 23, 2009 (as amended to date and as may be further amended,
restated, supplement or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which the Bank has agreed to extend and make available
to Borrower certain advances of money.

H. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.

I. Subject to the representations and warranties of Borrower, and upon the terms
and conditions set forth in this Amendment, Bank is willing to amend the Loan
Agreement as specified herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

3. Amendment to Loan Agreement.

3.1 Section 6.7(b) (Financial Covenants). Section 6.7(b) of the Loan Agreement
is hereby amended and restated in its entirety as follows:

“(b) Minimum EBITDA. Maintain on a trailing four quarter basis, as measured as
of the last day of each fiscal quarter set forth below, EBITDA equal to or
greater than the amount set forth opposite thereto:

 

Fiscal Quarter Ended

   Minimum EBITDA  

March 31, 2012

     ($15,000,000 ) 

June 30, 2012

     ($15,000,000 ) 

September 30, 2012

     ($22,000,000 ) 

December 31, 2012

     ($15,000,000 ) 

March 31, 2013

     ($5,000,000 ) 



--------------------------------------------------------------------------------

”

1.2 Section 13.1 (Definitions). The following definition in Section 13.1 of the
Loan Agreement is hereby amended and restated in its entirety as follows:

““Revolving Line Maturity Date” is April 28, 2013.”

1.3 Exhibit C (Compliance Certificate). The form of Compliance Certificate
(Exhibit C to the Loan Agreement) is amended and restated in its entirety and
attached hereto as Exhibit A.

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) the certificate of incorporation and by-laws of Borrower (collectively,
“Organizational Documents”) delivered to Bank on or prior to the date hereof are
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect as of the date hereof, and
Borrower shall promptly deliver to Bank any amendments, supplements,
restatements or other modifications to such Organizational Documents;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and

(f) as of the date hereof, Borrower has no defenses against the obligations to
pay any amounts under the Obligations. Borrower acknowledges that Bank has acted
in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.



--------------------------------------------------------------------------------

Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.

3. LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof; or
(c) to limit or impair Bank’s right to demand strict performance of all terms
and covenants as of any date. Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.

4. EFFECTIVENESS. This Amendment shall be deemed effective upon the satisfaction
of all the following conditions precedent:

4.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank.

4.2 Amendment Fee. Borrower shall have paid Bank an amendment fee in the amount
of $75,000.

4.3 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment

5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

6. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

7. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:

   

OPENWAVE SYSTEMS INC.,

a Delaware corporation

      By   /s/ Anne Brennan       Name:   Anne Brennan       Title:   CFO

BANK:

    SILICON VALLEY BANK       By:   /s/ Tom Smith       Name:   Tom Smith      
Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT C - COMPLIANCE CERTIFICATE

 

TO:

 

SILICON VALLEY BANK

   Date:                        

FROM:

  OPENWAVE SYSTEMS INC.   

The undersigned authorized officer of Openwave Systems Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending                      with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Cash balance report, including account statements detailing cash management
types of investments held and maturity dates + Compliance Certificate    Monthly
within 30 days    Yes     No 10-Q (with quarterly financials), 10-K (with annual
financials) + Compliance Certificate    Within 5 days after filing with SEC
(10-K in no event later than 90 days after fiscal year end and 10-Q in no event
later than 50 days after fiscal quarter end (except for Borrower’s fourth fiscal
quarter for which no 10-Q shall be due))    Yes     No Borrowing Base
Certificate A/R & A/P Agings & Deferred Revenue   

If there are any outstanding Obligations,

monthly within 20 days

   Yes     No



--------------------------------------------------------------------------------

Financial Covenant

   Required      Actual      Complies  

Maintain on a Monthly Basis:

     At least         

Liquidity Coverage Ratio

     2.0:1.0         ____:1.0         Yes No   

Maintain on a Quarterly Basis:

        

Trailing four quarter minimum EBITDA

     See below       $ _______         Yes No   

 

Fiscal Quarter Ended

   Minimum EBITDA  

March 31, 2012

     ($15,000,000 ) 

June 30, 2012

     ($15,000,000 ) 

September 30, 2012

     ($22,000,000 ) 

December 31, 2012

     ($15,000,000 ) 

March 31, 2013

     ($5,000,000 ) 



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate

Dated:                     

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.

 

I. Liquidity Coverage Ratio (Section 6.7 (a))

 

Required:

   A minimum ratio, measured as of the end of each calendar month, of
(i) unrestricted cash, Cash Equivalents and short and long-term investments
(with the exception of auction rate securities), plus 10% of Eligible Accounts
to (ii) aggregate Obligations, of not less than 2.00:1.00.

Actual:

 

A.

   Unrestricted cash and Cash Equivalents and short and long-term investments
(with the exception of auction rate securities)    $                

B.

   10% of Eligible Accounts    $                

C.

   Liquidity (line A plus line B)    $                

D.

   Aggregate value of Obligations to Bank    $                

E.

   Liquidity Coverage (line C divided by line D)    $                

Is line C equal to or greater than 2.00:1.00?

 

¨ Yes, in compliance

  

¨ No, not in compliance

 

II. Minimum EBITDA (Section 6.7(b))

 

Required:

   Maintain on a trailing four quarter basis, as measured as of the last day of
each fiscal quarter set forth below, EBITDA equal to or greater than the amount
set forth opposite thereto:

 

Fiscal Quarter Ended

   Minimum
EBITDA  

March 31, 2012

     ($15,000,000 ) 

June 30, 2012

     ($15,000,000 ) 

September 30, 2012

     ($22,000,000 ) 

December 31, 2012

     ($15,000,000 ) 

March 31, 2013

     ($5,000,000 ) 



--------------------------------------------------------------------------------

Actual:

 

A.

   Net Income    $                

B.

   Interest Expense    $                

C.

   Consolidated Income taxes    $                

D.

   To the extent included in the determination of Net Income      

1.      Consolidated depreciation expense

   $                   

2.      Consolidated amortization expense

   $                   

3.      Other consolidated non-cash expenses, including non-cash stock
compensation expense of Borrower

   $                   

4.      Non-cash charges related to impairment of minority investments or
goodwill in accordance with GAAP

   $                   

5.      Write downs or write offs of investments or goodwill

   $                   

6.      The sum of lines 1 through 4 minus line 5

  

E.

   EBITDA (line A plus line B plus line C plus line D.6)    $                

Is line E equal to or greater than the amount set forth opposite such time
period above?

 

¨ Yes, in compliance

  

¨ No, not in compliance